Citation Nr: 9908977	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to a rating in excess of 10 percent for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from July 1972 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

REMAND

Service connection is in effect for a right knee disability, 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a (1998), Diagnostic Code 5257.

Diagnostic Code 5257 provides for the evaluation of 
impairment of the knee.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent rating and moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.

The U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that when a 
diagnostic code is predicated on loss of range of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The diagnostic code applicable to 
this case, Code 5257 is not a code based on range of motion.  
Johnson v. Brown, at 9.  However, the disability could be 
rated on the basis of limitation of motion under 38 C.F.R. § 
4.71a; Diagnostic Codes 5260, 5261.

The veteran's most recent VA examination took place in June 
1980.  Since that examination, he has undergone arthroscopic 
surgery.  In November 1996, the veteran's right knee was 
evaluated by a private physician, who reported atrophy, loss 
of motion, and pain on motion.  In August 1997, an offer of 
employment was reportedly withdrawn because the veteran did 
not meet the full range of physical requirements.  Subsequent 
to the June 1980, the veteran has asserted that his 
disability has gotten worse.  VA outpatient treatment records 
dated from September 1983 to October 1997 show ongoing 
complaints of right knee pain.  In his January 1998 personal 
hearing, the veteran reported instability, loss of motion, 
and pain.  VA has a duty to afford a veteran a current 
examination where there is evidence that the disability has 
worsened since the last evaluation.  VAOGCPREC 11-95, 60 Fed. 
Reg. 43186 (1995).

The veteran has contended that his right knee disability 
causes marked interference with employment.  This contention 
raises the question of entitlement to an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321 (1998).

The Court has held that the duty to assist a veteran includes 
conducting a thorough contemporaneous medical examination so 
that the evaluation of a claimed disability will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).  In light of the foregoing, this matter must be 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received for the 
conditions at issue in this appeal. The 
RO should then take all necessary steps 
to obtain any of those records not part 
of the claims folder, and associate them 
with the that folder. The veteran should 
also be requested to furnish information 
as to any additional records, such as 
employment records, that would show that 
his right knee disability causes marked 
interference with employment.  He should 
be invited to submit such records.

2.  The veteran should then be afforded a 
social and industrial survey in order to 
determine whether his right knee 
disability causes marked interference 
with employment.

3.  The veteran should also be afforded 
an appropriate VA examination, in order 
to determine the extent of his current 
right knee disability.  All indicated 
diagnostic studies and specialized 
examinations should be performed. In 
order to evaluate the disability in the 
context of its history, the examiner 
should review the veteran's claims folder 
prior to the examination.  The examiner 
should report active and passive ranges 
of motion, the extent of pain supported 
by pathology or behavior of the veteran, 
pain on movement, weakness, evidence of 
disuse, excess fatigability, 
incoordination, and swelling. Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also comment on the 
presence or absence of locking, 
subluxation, instability, or dislocation 
of the semilunar cartilage.

4.  The RO should then ensure that the 
requested development has been completed 
to the extent possible, and readjudicate 
the veteran's claim.  The RO should re-
adjudicate the issue with consideration 
of the potential applicability of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and consideration of VAOPGCPREC 23- 
97 (1997), 62 Fed. Reg. 63604 (1997) 
(holding that separate evaluations can, 
in some circumstances, be provided for 
knee disability evaluated under both 
Diagnostic Code 5003 and Diagnostic Code 
5257).  Also, in re-adjudicating the 
claim, the RO should consider whether 
referral for consideration of an extra- 
schedular rating under the provisions of 
38 C.F.R. § 3.321 is appropriate.

If after completion of the requested development the benefit 
sought has not been granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case, and be given a reasonable opportunity 
to respond. Thereafter, following compliance with all other 
procedures relative to the processing of appeals, the case 
should be returned to the Board for further appellate 
consideration. No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









- 3 -


